Filed 3/11/22 P. v. Sanford CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                                     B311693

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No.
        v.                                                      BA248066)

ROBERT L. SANFORD,

        Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Deborah Brazil, Judge. Dismissed.
      Richard Lennon and Lisa Ferreira, under appointments by
the Court of Appeal, for Defendant and Appellant.
      No appearance by Plaintiff and Respondent.
       Defendant Robert Sanford (defendant) was convicted of a
single count of robbery (Pen. Code,1 § 211) in 2004. The trial
court found true allegations that defendant sustained four prior
serious felony convictions (§ 667(a)(1)), served three prior prison
terms (§ 667.5(b)), and sustained four prior felony convictions
within the meaning of the Three Strikes law (§§ 667(b)-(i),
1170.12). The trial court struck three of defendant’s prior strike
convictions in the interest of justice pursuant to section 1385 and
sentenced defendant to serve 30 years in prison.
       In February 2021, defendant filed what he styled as a
motion to correct an unauthorized sentence. The motion argued
he should be accruing conduct credits during his time in custody
at a 50 percent rate. The trial court denied the motion on March
1, 2021, finding it was without legal basis.
       Defendant noticed an appeal from the trial court’s March 1,
2021, order. After examining the record, counsel filed an opening
brief raising no issues. On September 10, 2021, this court sent
defendant a notice advising he had 30 days to personally submit
a supplemental brief or letter with contentions or issues he
wanted this court to consider. The court received no response.
       We have examined the appellate record, although such an
examination is not required (People v. Cole (2020) 52 Cal.App.5th
1023, 1039-1040, review granted Oct. 14, 2020, S264278), and we
are satisfied no arguable issue exists (§ 2933.1).




1
     Undesignated statutory references that follow are to the
Penal Code.




                                 2
                        DISPOSITION
     The appeal is dismissed as abandoned.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                         BAKER, J.

We concur:



     RUBIN, P. J.




     KIM, J.




                              3